Title: From John Adams to Daniel Cony, 23 January 1820
From: Adams, John
To: Cony, Daniel



dear Sir
Montezillo January 23d. 1820—

I thank you for your favour of the 17th. and the acceptable present of the Constitution of Maine—I congratulate You on the Harmony with which the Seperaton of this Worthy People has been so happily reconciled to the feelings and judgement of both sides of the Division and more especially on the wonderful Unanimity with which the Constitution has been adopted and the Candidate for the first Governour Nominated these are all propitious Omens portentious of future prosperity friendship and happiness of both States—you have avoided several errors in the Constitution of Massachusetts—and you might have avoided some others—but as my opinion upon these subjects points would not probably be popular, and would do no good, I shall wave them—One only I will mention—I shall never forgive the State of New-York, Connecticut and Maine for the Stigma of disgrace, they have Stamped upon Old Age by limiting the period of the Judges to Sixty or Seventy Years—I consider this as a personal affront to me as an Old Man—I have known Judges after seventy—Nay after eighty more Judicious, and more able than hundreds of others under forty—and what is of much more importance—it is against the Wisdom and practice of all the wises Ages and Nations—and what is more still—it appears to me to be against the Precepts and practice of the Bible.—
Wishing you and all our States, health Peace and Competence—I have the honour to be Sir, your obliged and most / obedient humble Servant
John Adams—